DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed June 9, 2020 is acknowledged.

Response to Amendment
Claim 1 has been canceled.  Claims 2-21 are new.  Claims 2-21 are pending and are provided to be examined upon their merits.

Claim Objections
Claims 18 and 21 are objected to because of the following informalities:  
Claim 18 does not end with a period.
Claim 21 states it is “Original” when it is a new claim.  This is interpreted as a new claim.
Appropriate correction on Claim 18 is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis and is similar to system Claim 18.  Claim 2 recites the limitations of:
A method, comprising:
generating, by at least one processor, data representing a plurality of products, wherein each product represents a sports bet related to one or more sporting events;
generating, by the at least one processor, a buy queue and a sell queue to receive respective orders in a memory;
generating, by the at least one processor, a decision matrix in the memory; 
broadcasting, by the at least one processor, the data representing the plurality of products to a plurality of computer devices;
receiving via a communications network, by the at least one processor, a request to place a first order for a first product of the plurality of products;
responsive to receiving the request, comparing, by the at least one processor, a risk value for the first order to a balance in an account associated with the first order;
utilizing, by the at least one processor, the decision matrix to determine whether to approve the first order based at least in part on comparing the risk value for the first order to the balance in the account;
inserting, by the at least one processor, the first order in the buy queue or the sell queue; 
broadcasting via the communications network by the at least one processor an indication of the first order to the plurality of computer devices;
receiving via the communications network, by the at least one processor, a request to place a second order for the first product of the plurality of products;
inserting, by the at least one processor, the second order in the buy queue or the sell queue;
broadcasting by the at least one processor via the communications network to the plurality of computer devices an indication of the second order;
receiving via the communications network, by the at least one processor, a request to place a third order for the first product of the plurality of products;
inserting, by the at least one processor, the third order in the buy queue or the sell queue; 
broadcasting, by the at least one processor, via the communications network to the plurality of the computer devices an indication of the third order;
matching, by the at least one processor, any of the first order, the second order, and the third order to each other, wherein the second order and the third order are on an opposite side of the first order;
executing, by the at least one processor, at least partially the first order;
executing, by the at least one processor, at least partially the second order; and
executing, by the at least one processor, at least partially the third order.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (generating a plurality of products, where the products are sports bet, and executing orders) and commercial interaction (e.g. receiving requests to place first, second, and third order for a product and matching first, second, and third order to each other).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 18 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims can be performed as a mental process with pen and paper or using a generic computer to perform a judicial exception, the claims are also abstract under Mental Processes grouping of abstract ideas.  See MPEP 2106.04(a)(2) III C where claims using a computer were found to be abstract.
This judicial exception is not integrated into a practical application. In particular, the claims only recite:  a processor, memory, computer devices, communications network (Claim 2); a processor, memory, computer devices, communications network i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification, pg. 10, lines 12-22, where computer is defined to encompass different types of devices.  Also pp. 14, lines 16-28 and 51, lines 28-31 to pg. 52, lines 1-6 where various combinations of servers, modules, or processors may be used to perform the various functions.  The decision matrix appears to be business rules, therefore itself abstract (see pg. 4, lines 20-22).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose  Thus claims 2 and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-17 and 19-21 further define the abstract idea that is present in their respective independent claims 2 and 18 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-17 and 19-21 are directed to an abstract idea.  Thus, the claims 2-21 are not patent-eligible.

	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.



	
Prior Art
A prior art search was conducted but does not result in a prior art rejection at this time.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least betting and account balances:
EP-1876562-A2; WO-0177974-A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693